  Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                 Page 1 of 23 PageID 9




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

BILLY SMALLEY                      §
                                   §
                                   §
vs.                                §                                   C.A. NO.: 3:21-cv-1313
                                   §
JAMES WILLIAMS AND NEW PRIME, INC. §


                        INDEX OF STATE COURT DOCUMENTS

     TAB                              DOCUMENT                                 DATE
      1         Plaintiff’s Original Petition                                04/29/2021
      2         Jury Demand                                                  04/29/2021
      3         Citation Issued to New Prime, Inc.                           04/29/2021
      4         Return of Service of Citation on New Prime, Inc.             05/18/2021
      5         Defendants’ Original Answer                                  05/28/2021
      6         Court’s Case Information Sheet




INDEX OF STATE COURT DOCUMENTS – Solo Page
                                                                                                                          FILED
                                                                                                              4/29/2021 9:53 PM
                                                                                                                  FELICIA PITRE
    Case 3:21-cv-01313-S
2 CITATIONS  ESERVE      Document 1-3 Filed 06/08/21                             Page 2 of 23   PageID 10 DISTRICT CLERK
                                                                                                           DALLAS CO., TEXAS
                                                                                                      Danitra Wilkerson DEPUTY

                                            DC-21-05477
                                             20210429 SMALLEY BILLY PLT POP-


                               CAUSE NO. _________________

 BILLY SMALLEY;                                          §                     IN THE DISTRICT COURT OF
                                                         §
         Plaintiff,                                      §
                                                         §
 VS.                                                     §                       DALLAS COUNTY, TEXAS
                                                         §
 JAMES WILLIAMS; AND NEW PRIME,                          §                     116th
 INC.;                                                   §
                                                         §
         Defendants.                                     §                      ______ JUDICIAL DISTRICT

                              PLAINTIFF'S ORIGINAL PETITION

             Plaintiff Billy Smalley files Plaintiff's Original Petition complaining of

    Defendants James Williams and New Prime, Inc.

                               I. DISCOVERY CONTROL PLAN

             Discovery is intended to be conducted under Level 3 pursuant to Rule 190

    of the TEXAS RULES OF CIVIL PROCEDURE.

                          II. RULE 47 PLEADING REQUIREMENTS

             As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff's

       counsel states that the damages sought are in an amount within the

       jurisdictional limits of this Court. As required by Rule 47(c), Texas Rules of Civil

       Procedure, Plaintiff's counsel states that Plaintiff seeks monetary relief of over

       $250,000 but not more than $1,000,000. The amount of monetary relief actually

       awarded, however, will ultimately be determined by a jury. Plaintiff also seeks

       pre-judgment and post-judgment interest at the highest legal rate.




    PLAINTIFF'S ORIGINAL PETITION – Page 1
                                                                                                              Tab 1
Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21            Page 3 of 23 PageID 11



                                    III. PARTIES

       Plaintiff Billy Smalley is an individual resident of DeSoto, Dallas County,

Texas. His driver’s license number is *****533 and his social security number is

***-**-*411.

       Defendant James Williams is an individual resident of Ashtabula,

Ashtabula County, Ohio and may be served with process at 1533 West 9th Street,

Ashtabula, Ohio 44004.

       Defendant New Prime, Inc. is a corporation doing business in Austin,

Travis County, Texas and may be served with process by serving its registered

agent, InCorp Services, Inc., at 815 Brazos Street, Austin, Texas 78701.

                         IV. JURISDICTION AND VENUE

       The Court has jurisdiction over the controversy because the damages are

within the jurisdictional limits of this Honorable Court.

       This Court has venue over the parties to this action since the incident

complained of herein occurred in Dallas County, Texas. Venue therefore is

proper in Dallas County, Texas pursuant to the TEXAS CIVIL PRACTICE & REMEDIES

CODE §15.002.

                                     V. FACTS

       This lawsuit arises out of a motor vehicle collision that occurred on or

about Friday, May 8, 2020 at or near the intersection of Scyene Road and Elsie

Faye Heggins Street within the city limits of Dallas, Dallas County, Texas.

Plaintiff Billy Smalley was operating his vehicle northbound on Elsie Faye

Heggins Street in the middle lane. Defendant James Williams was operating his




PLAINTIFF'S ORIGINAL PETITION – Page 2
Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21             Page 4 of 23 PageID 12



18-wheeler northbound on Elsie Faye Heggins Street in the right lane.

Defendant James Williams was in the course and scope of his employment with

and operating under the Federal Motor Carrier authority of Defendant New

Prime, Inc. Defendant James Williams made an unsafe lane change into

Plaintiff's lane colliding hard with the passenger's side of Plaintiff's vehicle. As a

result of the collision, Plaintiff was injured and continues to suffer injuries and

damages from this incident.

                             VI. CAUSES OF ACTION

A.     NEGLIGENCE – DEFENDANT JAMES WILLIAMS

       At the time of the motor vehicle collision, Defendant James Williams was

operating his 18-wheeler negligently. Specifically, Defendant had a duty to

exercise ordinary care and operate his 18-wheeler reasonably and prudently.

Defendant breached that duty in one or more of the following respects:

      1.      Defendant did not keep such proper lookout and attention to the
              roadway as a person of ordinary prudence would have kept under
              the same or similar circumstances;

      2.      Defendant changed lanes when such movement could not be made
              safely in violation of TEX. TRANSP. CODE §545.060;

      3.      Defendant did not drive in a single lane;

      4.      Defendant did not keep an assured safe distance from Plaintiff's
              vehicle;

      5.      Defendant did not timely apply the brakes of his 18-wheeler in order
              to avoid the collision in question; and

      6.      Defendant was operating said 18-wheeler at a greater rate of speed
              than a person of ordinary care and prudence would have done
              under the same or similar circumstances in violation of TEX.
              TRANSP. CODE §545.351.




PLAINTIFF'S ORIGINAL PETITION – Page 3
Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21          Page 5 of 23 PageID 13



B.     NEGLIGENT ENTRUSTMENT – DEFENDANT NEW PRIME, INC.

       As an additional cause of action, Plaintiff would show that at the time and

on the occasion in question, Defendant New Prime, Inc. was the owner of the

vehicle driven by Defendant James Williams. Defendant New Prime, Inc.

entrusted the vehicle to Defendant James Williams. Defendant James Williams

was unlicensed, incompetent, and/or reckless and Defendant New Prime, Inc.

knew or should have known that Defendant James Williams was unlicensed,

incompetent, and/or reckless. Defendant James Williams' negligence on the

occasion in question proximately caused the collision.

C.     RESPONDEAT SUPERIOR – DEFENDANT NEW PRIME, INC.

       Additionally, Plaintiff would show that at the time and on the occasion

complained of, Defendant James Williams was in the course and scope of his

employment with Defendant New Prime, Inc. thereby making Defendant New

Prime, Inc. liable under the doctrine of Respondeat Superior.

D.     NEGLIGENCE – DEFENDANT NEW PRIME, INC.

       Defendant New Prime, Inc. negligently hired and retained Defendant

James Williams. Moreover, Defendant New Prime, Inc. failed to properly qualify,

train and/or supervise Defendant James Williams in order to prevent such

collision.

F.     GROSS NEGLIGENCE – DEFENDANT NEW PRIME, INC.

       In addition to actual damages, Plaintiff seeks to recover exemplary or

punitive damages from Defendant New Prime, Inc., because Defendant’s

conduct was of such character as to constitute gross negligence. Defendant New




PLAINTIFF'S ORIGINAL PETITION – Page 4
Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21             Page 6 of 23 PageID 14



Prime, Inc.’s actions in connection with the collision involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to Plaintiff

and to other users of the public roadways. Defendant New Prime, Inc. had actual,

subjective knowledge of the risk involved, but nevertheless acted in conscious

indifference to the rights, safety, and welfare of others, including the Plaintiff,

when Defendant New Prime, Inc. chose to allow Defendant James Williams to

operate a vehicle under Defendant New Prime, Inc.’s motor carrier authority on

public roadways at the time of the collision.

       Each of the above and foregoing acts and omissions, singularly or in

combination, constituted the negligence that was the proximate cause of the

motor vehicle collision and consequently the injuries and damages of Plaintiff.

                                   VII. DAMAGES

       As a proximate result of Defendants' negligence, Plaintiff suffered

extensive injuries and damages. As a result of Plaintiff's injuries, Plaintiff suffered

the following damages:

       a.     Medical expenses in the past and future;

       b.     Lost wages in the past and loss of earning capacity in the future;

       c.     Property damage and loss of use of Plaintiff's vehicle;

       d.     Disfigurement;

       e.     Physical pain and suffering in the past and future;

       f.     Mental anguish in the past and future; and

       g.     Physical impairment in the past and future.




PLAINTIFF'S ORIGINAL PETITION – Page 5
Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21          Page 7 of 23 PageID 15



             VIII. INTENT TO USE DEFENDANTS' DOCUMENTS

      Plaintiff hereby gives notice of intent to utilize items produced in discovery

against the party producing same. The authenticity of such items is self-proven

per TRCP 193.7.

                                 IX. JURY TRIAL

      Plaintiff demands a trial by jury and includes the appropriate jury fees.

                              X. U.S. LIFE TABLES

      Notice is hereby given to the Defendants that Plaintiff intends to use the

U.S. Life Tables as prepared by the Department of Health and Human Services.

                                    XI. RELIEF

      WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that

Defendants be cited to appear and answer herein, and that upon final hearing

thereof, Plaintiff recover judgment against Defendants for:

      a.     Plaintiff's past medical expenses, which are reasonable and
             customary for the medical care received by Plaintiff;

      b.     Plaintiff's future medical expenses;

      c.     Plaintiff's lost wages in the past and loss of earning capacity in the
             future;

      d.     Plaintiff's property damage and loss of use of Plaintiff's vehicle;

      e.     Plaintiff's disfigurement;

      f.     Plaintiff's physical pain and suffering in the past and future in an
             amount to be determined by the jury;

      g.     Plaintiff's mental anguish in the past and future in an amount to be
             determined by the jury;




PLAINTIFF'S ORIGINAL PETITION – Page 6
Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21           Page 8 of 23 PageID 16



      h.     Plaintiff's physical impairment in the past and future in an amount to
             be determined by the jury;

      i.     Interest on the judgment at the legal rate from the date of judgment;

      j.     Pre-judgment interest on Plaintiff's damages as allowed by law;

      k.     All costs of court; and

      l.     Such other and further relief to which Plaintiff may be justly entitled.


                                  Respectfully submitted,

                                  WITHERITE LAW GROUP, PLLC

                              BY: /s/ Lauren Jobin
                                  LAUREN JOBIN
                                  State Bar No. 24081263
                                  lauren.jobin@witheritelaw.com
                                  SHELLY GRECO
                                  State Bar No. 24008168
                                  shelly.greco@witheritelaw.com
                                  10440 N. Central Expressway
                                  Suite 400
                                  Dallas, TX 75231-2228
                                  214/378-6665
                                  214/378-6670 (fax)

                                  ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION – Page 7
       Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21         Page 9 of 23 PageID 17
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Samantha Hanks on behalf of Lauren Jobin
Bar No. 24081263
Samantha.Hanks@witheritelaw.com
Envelope ID: 52977147
Status as of 5/3/2021 2:32 PM CST

Associated Case Party: BILLY SMALLEY

Name             BarNumber Email                             TimestampSubmitted Status

Samantha Hanks             samantha.hanks@witheritelaw.com   4/29/2021 9:53:36 PM   SENT

Lauren Jobin               lauren.jobin@witheritelaw.com     4/29/2021 9:53:36 PM   SENT
Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21   Page 10 of 23 PageID 18




                                                                      Tab 2
                       Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                           Page 11 of 23 PageID 19




FORM NO. 353-3 - CITATION                                                                                                       ESERVE
THE STATE OF TEXAS
                                                                                                                              CITATION

To:      NEW PRIME, INC.
         SERVING ITS REGISTERED AGENT INCORP SERVICES, INC.                                                                   DC-21-05477
         815 BRAZOS STREET
         AUSTIN TEXAS 78701
                                                                                                                            BILLY SMALLEY
GREETINGS:                                                                                                                           VS.
You have been sued. You may employ an attorney. If you or your attorney do not ﬁle a written                             JAMES WILLIAMS, et al
answer with the clerk who issued this citation by IO o'clock a.m. of the Monday next following the
expiration of twenty days aﬁer you were served this citation and petition, a defaultjudgment may be taken
                                                                                                                             ISSUED THIS
against you. ln addition to ﬁling a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days            6th day of May, 2021
after you ﬁle your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be
addressed to the clerk of the 116th District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                            FELICIA PITRE
Said Plaintiff being BILLY          SMALLEY                                                                               Clerk District Courts,
                                                                                                                          Dallas County, Texas
Filed in said Court 29th day of April, 2021 against

JAMES WILLIAMS AND NEW PRIME, INC.                                                                                   By: DANIEL MACIAS, Deputy

For Suit, said suit being numbered DC-21-05477, the nature of which demand is as follows:                                Attorney for Plaintiff
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which accompanies                                  LAUREN JOBIN
this citation.   If this citation   is not served, it shall be returned unexecuted.                                  WITHERITE LAW GROUP PLLC
                                                                                                                        10440 N CENTRAL EXPY
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                                   STE 400
Given under my hand and the Seal of said Court at ofﬁce this 6th day of May, 202].                                         DALLAS TX 75231
                                                                                                                             214-378—6665
ATTEST: FELICIA PITRE,                                                                                               Lauren.jobin@witheritelaw.com


                                             2
                               the District Courts of Dallas, County, Texas
                       Clerigﬁ
                                         /                                                         ‘
                                                                                               \‘ \““uultlul,,”
                                                                                                      95((4 “I

                             BY
                                      DANIEL MACIAS
                                                                               , Deputy   g   3           n
                                                                                                              gE
                                                                                          €52:                fats
                                                                                              440179. a
                                                                                                W... S‘ax‘s          DALLAS couu-rv
                                                                                                                      SERVICE FEES Tab 3
                                                                                                                         NOT PAID
                                                                                                                                                   FILED
                                                                                                                                        5/18/2021 3:43 PM
                                                                                                                                          FELICIA PITRE
      Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                                             Page 12 of 23 PageID 20            DISTRICT CLERK
                                                                                                                                    DALLAS 00., TEXAS
                                                                                                                                 Deondria Grant DEPUTY


                                               AFFIDAVIT 0F SERVICE

State of Texas                                            County of Dallas                                116th Judicial Dlstrlct Court

Case Number: DC-21-05477

Plaintiff:
BILLY SMALLEY
vs.
Defendant:
JAMES WILLIAMS. ET AL
Received by STINNETT PROCESS, LLC on the 7th day of May, 2021 at 3:05 pm to be served on New
Prlme, lnc. clo RA: lncorp Services, Inc., 815 Brazos Street, Austin, TX 78701.

l, Barbara   C. Stinnett. being duly sworn, depose and say that on the 11th day of May. 2021 at 1:35 pm, l:

Delivered a true copy of the Citation; Plaintiff‘s Original Petition with the date of service endorsed
thereon by me, to New Prime, Inc. cIo RA: lncorp Services, lnc., by delivering to its designated agent,
Lori Galindo, at the address of 815 Brazos Street, Austin, TX 78701, Travis County, and informed said
person of the contents therein, in compliance with state statutes.


I
    certify that l am over the age of 18, have no interest in the above action, and am a Certiﬁed Process
Sewer,      in good standing, in the judicial circuit in which the process was sewed.




             (a; u
                                                                                                                           '
State or                .   County or            1.7L;
                                                                           Barbara C. Stinnett
Subscribe and Sworn to before me on the                                    PSC-1181; Exp: 07/31/2022
day of                  .          by the afﬁant
who is personal known to me.                                               STINNETT PROCESS. LLC
                                                                           15511 Hwv 71 WEST
                                                                           STE. 110-143
      TARY PUBLIC                                                          BEE CAVE, Tx 78738
                                                                           (512) 797-3399

                                                                           Our Job Serial Number: SNN-2021000872
                                                                           Ref: New Prime - lncorp
        MICHAEL R STINNETT
       Notary ID #126498663                               Om   SBMOBI. Inn. - Process   Savers Toolbox V8.1u
                                  Copyrid'llo 1992-2021
       My Commission Expires
         December 3. 2022
                                                                                                                                Tab 4
                          Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                                                  Page 13 of 23 PageID 21




                                                                          OFFICER'S RETURN
Case No.   :   DC-Zl-05477
Court No.l l6th District Court

Style:   BILLY SMALLEY
VS.

JAMES WILLIAMS, et al
Came to hand on the                          day of                       , 20             , at                   o'clock          .M. Executed at

within the County of                                     at                 o‘clock               .M. on the                      day   of
20                     , by delivering to the within named




each in person, a true copy   of this Citation together with the accompanying copy of this pleading, having ﬁrst endorsed on same date of delivery. The distance actually   traveled by

me in serving such process was                 miles and my fees are as follows: To certify which witness my hand.

                                 For serving Citation          $

                                 For mileage                   $                                  Of                          county)
                                For Notary                     $                                  By                                                  Deputy

                                                                   (Must be veriﬁed   if served outside the State of Texas.)
Signed and sworn to by the said                                        before me this                  day   of                          , 20

to certify which witness my hand and seal ofofiice.



                                                                                                  Notary Public                                      County
       Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21               Page 14 of 23 PageID 22
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Nora Garcia on behalf of Lauren Jobin
Bar No. 24081263
nora.garcia@witheritelaw.com
Envelope ID: 53566604
Status as of 5/19/2021 10:34 AM           CST
Associated Case Party: BILLY SMALLEY

Name           BarNumber   Email                           TimestampSubmitted     Status
Lauren Jobin               lauren.jobin@witheritelaw.com   5/18/2021 3:43:21 PM   SENT
                                                                                                           FILED
                                                                                              5/28/2021 10:15 AM
                                                                                                  FELICIA PITRE
 Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                   Page 15 of 23    PageID 23DISTRICT CLERK
                                                                                            DALLAS CO., TEXAS
                                                                                          Miranda Lynch DEPUTY




                                  CAUSE NO.: DC-21-05477

BILLY SMALLY,                                     §                  IN THE DISTRICT COURT
     Plaintiff,                                   §
                                                  §
v.                                                §                  116th JUDICIAL DISTRICT
                                                  §
NEW PRIME, INC.                                   §
and JAMES WILLIAMS,                               §
      Defendants.                                 §                 DALLAS COUNTY, TEXAS

                           DEFENDANTS’ ORIGINAL ANSWER

       COME NOW NEW PRIME, INC. and JAMES WILLIAMS (“Defendants”) and files this

Original Answer to Plaintiff’s Original Petition in the above-styled and numbered case, and would

respectfully show unto the Court the following:

                                     GENERAL DENIAL

1.     As is authorized by Rule 92 of the Texas Rules of Civil Procedure, Defendants deny each

and every, all and singular, the allegations contained in Plaintiff’s Original Petition and demands

strict proof thereof by a preponderance of the credible evidence.

                                 AFFIRMATIVE DEFENSES

2.     Defendants plead they are entitled to submission and consideration of Plaintiff’s recovery

of medical or health expenses incurred, and that said damages awarded by the jury should be

limited to the amount actually paid or incurred by on behalf of Plaintiff in accordance with

C.P.R.C. Section 41.0105 [Evidence Relating to Amount of Economic Damages].

3.     Defendants affirmatively plead that Plaintiff’s recovery of alleged damages are barred to

the extent they were caused or contributed to by Plaintiff’s failure to make reasonable efforts to

mitigate the same.




DEFENDANTS’ ORIGINAL ANSWER - Page 1



                                                                                               Tab 5
 Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                     Page 16 of 23 PageID 24




4.      Defendants further assert application of Texas Civil Practice & Remedies Code Section

18.091, requiring evidence related to loss of earnings, loss of earning capacity, and loss

contribution of a pecuniary value, or loss of inheritance, to be presented in the form of a net loss

after reduction for income tax payments or unpaid tax liability pursuant to any federal income tax

law. Defendants further request that the Court instruct the jury as to whether any recovery for

compensatory damages sought by the Plaintiff is subject to federal or state income taxes.

5.      Defendants asserts their rights and remedies pursuant to Chapter 41 of the TEX. CIV. PRAC.

& REM. CODE and the applicable limitation on the amount of exemplary or punitive damages

awarded to Plaintiff, if at all, by the jury in this matter. In addition, but not limited by, Defendants

would further assert that all claims for punitive damages be established by culpable acts or

omissions and proximate causation as provided in Section 41.003 and 41.001; found unanimously

by the jury as to liability and the amount of punitive damages pursuant to 41.003(d); be limited on

recovery and prejudgment interest as addressed in 41.007.

6.      Further, Defendant asserts that an award of exemplary damages would be improper because

it would be grossly excessive or arbitrary and would violate the Defendant’s right of due process

as set forth in the Fourteenth Amendment of the U.S. Constitution and Texas Constitution Article

I, Section 19.

7.      Pleading further, Defendant asserts that an award of exemplary damages would be

improper because: (1) any such award would be too great when compared with the degree of

reprehensibility of Defendant’s alleged misconduct; (2) the disparity between any such award and

the harm allegedly suffered by Plaintiff would be too great; and (3) the difference between any

such award and any civil penalties, whether authorized or imposed, would be too great.




DEFENDANTS’ ORIGINAL ANSWER - Page 2
 Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                    Page 17 of 23 PageID 25




8.     Defendants plead further that an award of exemplary damages would be improper because

it would be a windfall that exceeds Plaintiff’s right to a remedy for Plaintiff’s injury by due course

of law, as set forth in Texas Constitution Article I, Section 13.

9.     Additionally, an award of exemplary damages would be improper because it would be

wholly or partly compensatory and would constitute a double recovery by Plaintiff for the same

alleged damages.

10.    An award of exemplary damages would be improper because it would violate the

proscription against excessive fines in the Eighth Amendment of the U.S. Constitution and Texas

Constitution Article I, Section 13.

11.    An award of exemplary damages would be improper if based upon the “preponderance of

evidence” standard of proof. Due process requires that exemplary damages be proved beyond a

reasonable doubt, or in the alternative, by clear and convincing evidence. TEX. CIV. PRAC. & REM.

CODE ANN. § 41.003.

12.    An award of exemplary damages would be improper without procedural safeguards greater

than those afforded by the Texas Rules of Civil Procedure and the Texas Civil Practice and

Remedies Code because exemplary damages are quasi-criminal in nature, and Defendants are

entitled to all those protections and safeguards guaranteed by the Fifth, Eighth and Fourteenth

Amendments of the U.S. Constitution.

13.    Defendants would show that Texas law places a limitation or “cap” on the exemplary

damages or statutory damages which Plaintiff seeks. Plaintiff’s claims for punitive damages are

limited to: (1)(a) two times the amount of economic damages, plus (b) an amount equal to any

non-economic damages, not to exceed $750,000; or (2) $200,000, whichever is greater. TEX. CIV.

PRAC. & REM. CODE ANN. § 41.008(b).




DEFENDANTS’ ORIGINAL ANSWER - Page 3
 Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                    Page 18 of 23 PageID 26




14.    Defendants would also show this Court that even if Plaintiff is entitled to an award of

exemplary damages, which Defendants deny, any such award must be limited to a single-digit

multiplier of actual or compensatory damages in order to comport with the requirements of the

Fifth, Eighth, and Fourteenth Amendments of the U.S. Constitution, and Texas Constitution

Article I, Sections 3, 13 and 19.

15.    An award of exemplary damages in excess of a fraction of Defendant’s net worth would

be improper because it would violate Defendant’s right of due process as set forth in the Fourteenth

Amendment of the U.S. Constitution and Texas Constitution Article I, Section 19, the Eighth

Amendment of the U.S. Constitution and Texas Constitution Article I, Section 19, and Chapter 41

of the TEX. CIV. PRAC. & REM. CODE.

16.    Defendants plead that Plaintiff’s own acts and/or omissions contributed to the incident and

Plaintiff’s injuries, if any. Defendants, therefore, invoke the doctrine of contributory negligence

and proportionate responsibility.

                                              PRAYER

       WHEREFORE, Defendants pray for a take nothing judgment, for all costs and for such

other and further relief, general or special, at law or in equity, to which Defendants may be entitled.




DEFENDANTS’ ORIGINAL ANSWER - Page 4
Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                    Page 19 of 23 PageID 27




                                     Respectfully Submitted,

                                     GAUNTT, KOEN, BINNEY & KIDD, L.L.P.

                                            /s/ Robert J. Collins
                                     KARL W. KOEN
                                     State Bar No.: 11652275
                                     Karl.Koen@gkbklaw.com

                                     ROBERT J. COLLINS
                                     State Bar No.: 24031970
                                     Robert.Collins@gkbklaw.com

                                     14643 Dallas Pkwy., Suite 500
                                     Dallas, Texas 75254
                                     (972) 630-4620
                                     (972) 630-4669 - Fax

                                     ATTORNEYS FOR DEFENDANTS




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was forwarded to

all of record pursuant to the Texas Rules of Civil Procedure, as indicated below, on this the 28th

day of May 28, 2021.

Via ProDoc
Ms. Lauren Jobin
Ms. Shelly Greco
10440 N. Central Expressway, Suite 400
Dallas, TX 75231


                                                 /s/ Robert J. Collins
                                             ROBERT J. COLLINS




DEFENDANTS’ ORIGINAL ANSWER - Page 5
       Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21                Page 20 of 23 PageID 28
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Robert Collins on behalf of Robert Collins
Bar No. 24031970
Robert.collins@gkbwklaw.com
Envelope ID: 53913285
Status as of 5/28/2021 4:00 PM CST

Associated Case Party: BILLY SMALLEY

Name               BarNumber Email                                  TimestampSubmitted        Status

Samantha Hanks                 samantha.hanks@witheritelaw.com      5/28/2021 10:15:22 AM SENT

Lauren Jobin                   lauren.jobin@witheritelaw.com        5/28/2021 10:15:22 AM SENT



Case Contacts

Name              BarNumber   Email                            TimestampSubmitted      Status

Robert Collins                Robert.Collins@gkbklaw.com       5/28/2021 10:15:22 AM   SENT

Karen Morris                  Karen.Morris@gkbklaw.com         5/28/2021 10:15:22 AM   SENT

Karl Koen                     karl.koen@gkbklaw.com            5/28/2021 10:15:22 AM   SENT

Melissa Shaffer               Melissa.Shaffer@gkbklaw.com 5/28/2021 10:15:22 AM        SENT
Details                                                                      Page 1 of 3
    Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21       Page 21 of 23 PageID 29




          Case Information




          DC-21-05477               116th District Court   PARKER, TONYA

          04/29/2021                MOTOR VEHICLE          OPEN
                                    ACCIDENT




          Party


                                                                       
          SMALLEY, BILLY                                   Lead Attorney
          Address                                          JOBIN, LAUREN V
          C/O WITHERITE LAW GROUP                          Retained
          10440 N. CENTRAL EXPRESSWAY, SUITE 400
          DALLAS TX 75231




                                                                       
          WILLIAMS, JAMES                                  Lead Attorney
          Address                                          COLLINS, ROBERT
          1533 WEST 9TH STREET                             Retained
          ASHTABULA OH 44004




                                                                       
          NEW PRIME, INC.                                  Lead Attorney
          Address                                          COLLINS, ROBERT
          BY SERVING IT'S REGISTERED AGENT, INCORP         Retained
          SERVICES, INC.
          815 BRAZOS STREET
          AUSTIN TX 78701



                                                                               Tab 6




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0        6/8/2021
Details                                                                    Page 2 of 3
    Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21      Page 22 of 23 PageID 30




          Events and Hearings




                                         




                                 




                                     




                             


           Unserved


           ESERVE




           JAMES WILLIAMS


                             



           05/11/2021


           ESERVE




           OUT OF COUNTY


           05/18/2021

           NEW PRIME, INC.


                                             




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0      6/8/2021
Details                                                                             Page 3 of 3
    Case 3:21-cv-01313-S Document 1-3 Filed 06/08/21          Page 23 of 23 PageID 31




             EXECUTED CITATION:NEW PRIME, INC.


                                                       




          Financial


             Total Financial Assessment                                   $348.00
             Total Payments and Credits                                   $348.00


          5/3/2021   Transaction                                         $348.00
                     Assessment

          5/3/2021   CREDIT CARD -        Receipt # 27309-   SMALLEY,   ($348.00)
                     TEXFILE (DC)         2021-DCLK          BILLY




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0               6/8/2021
